UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

 

In re:
Buenaventura Hurtado Case No: 17-10760 DM
Chapter 13

Debtor(s)
APPLICATION FOR UNCLAIMED FUNDS

Dilks & Knopik, LLC, attorney-in-fact for Buenaventura Hurtado, claimant, hereby
petitions the Court for $2,497.50, Which is the sum of all monies being held in the Registry of the
Clerk, United States Bankruptcy Court, as unclaimed funds, Which are due to Buenaventura
Hurtado, debtor.

The debtor did not receive the dividend check in the above case for the following reason:

Dividends were not collected bv the creditor. Buenaventura Hurtado. Buenaventura

Hurtado’s current address is listed below.

The Creditor’s mailing address at the time the claim Was filed With the Court Was:
Buenaventura Hurtado
190 Spring St.
Fort Bragg, CA 95437

 

The claimant’s current mailing address is:

Buenaventura Hurtado

P.O. Box 1 184

Fort Bragg, CA 95437

(707) 472-1879

Last four digits of SS#/Tax ID:

Dated: February 15, 2019
an . Dilks
Dilks & Knopik, LLC

35308 SE Center St, Snoqualmie WA 98065-9216
(425) 836-5728

Case: 17-10760 Doc# 26 Filed: 62/26/19 Entered: 02/26/19 10:45:51 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

Subscribed and Swom Before Me this l g day of §i@\$`»¢».rt:/ , 20 1 7 .

SEAL ®_

Andrew T. Drake, Notary Public
My commission expires:September 9, 2019
Notary in and for the State of Washington

 

 

Case: 17-10760 Doc# 26 Filed: 02/26/19 Entered: 02/26/19 10:45:51 Page 2 of 2

